DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claim Rejections - 35 USC § 103
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 03/02/2022.
Claims 1-16 are pending.

Response to Arguments
Applicant’s arguments filed on 03/02/2022 with respect to claims 1-16 have been considered but they are mute because are not applicable to the references used in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Imadur Rahman et al. (US20200244489, with priority of us-provisional-application US 62544244, of record, hereinafter ‘RAHMAN’) in view of Huawei et al. (“UL SRS design for beam management and CSI acquisition”, R1-1712238, of IDS, hereinafter ‘HUAWEI’) and with further in view of Huawei et al. (“UL SRS mapping and hopping”, hereinafter ‘HUAWEI-71’).
Regarding claim 1, RAHMAN teaches a method of transmitting a sounding reference signal (SRS) by a user equipment (UE) (Fig. 9, [0049] the wireless network 10 includes at least two nodes 12, 14 in communication with each other. For example, node 12 may comprise a network node, e.g., a base station, in communication with a UE node 14. (Fig. 10, [0050]) method 100), the method comprising:
transmitting, to a base station (BS), UE capability information including information on a frequency bandwidth in which the UE is capable of performing SRS frequency hopping (Fig. 10 block 110, [0050] method 100, according to one exemplary embodiment, of controlling a Sounding Reference Signal (SRS) configuration for SRS transmissions via one or more resource blocks by a first node 14 in a wireless network. The SRS configuration comprises a hopping pattern and a first bandwidth associated with the SRS transmissions. The method 100 comprises determining the first bandwidth associated with the SRS transmissions (block 110). [0053] In a first embodiment, where the SRS hopping is enabled within a single time resource (e.g. slot), the network node determines the UE configured bandwidth (BW.sub.UE,config) and based on this, determines the suitable SRS hopping pattern with a suitable SRS hopping bandwidth (BW.sub.hop) such that (BW.sub.hop)≤(BW.sub.UE,config) and configures the UE with the determined SRS hopping pattern. [0070] In the first embodiment, network node determines the UE configured bandwidth. The UE configured bandwidth is used by the UE for performing one or more operations. [0072] The information about the UE configured bandwidth is obtained by the network node based on one or more of the following means: [0074] By receiving information from the UE (transmitting, to a base station (BS), UE capability information indicating frequency bandwidth, SRS frequency hopping, implicit). Supported by US62544244 Fig. 10, [0044-0047, 0063-0069]); 
receiving, from the BS, first information on an SRS bandwidth configuration and second information on an SRS frequency start position for the SRS transmission (Fig. 10 block 140, [0050] an exemplary first bandwidth comprises the SRS hopping bandwidth (BW.sub.hop) (first information on an SRS bandwidth configuration) and an exemplary second bandwidth comprises the configuration bandwidth of the first node 14, e.g., the UE configuration bandwidth (BW.sub.UE,config) when the first node 14 comprises a UE. The method further comprises determining the SRS configuration for the first node 14 responsive to the first and second bandwidths (block 130), and configuring the first node 14 according to the determined SRS configuration to control SRS transmissions by the first node 14 (block 140). [0053] In a first embodiment, where the SRS hopping is enabled within a single time resource (e.g. slot), the network node determines the UE configured bandwidth (BW.sub.UE,config) and based on this, determines the suitable SRS hopping pattern with a suitable SRS hopping bandwidth (BW.sub.hop) (first information on an SRS bandwidth configuration) such that (BW.sub.hop)≤(BW.sub.UE,config)  and configures the UE with the determined SRS hopping pattern. See also Fig. 12, [0077-0080] The network node also determines the SRS hopping bandwidth (first information) and pattern (second information) based on UE configured bandwidth, hopping pattern will include hopping instances within the transmission slot, i.e. in between the OFDM symbols, as shown in FIG. 12 (second information comprising SRS hopping pattern and starting symbol within the slot or on an SRS frequency start position for the SRS transmission). Supported by US62544244 Fig. 10, Fig. 12, [0044-0047, 0063-0069]); and
transmitting, to the BS, the SRS based on the first and second information ([0081] the network node configures the UE (or another network node) to transmit the SRS signals with the determined SRS configurations (i.e., SRS hopping pattern, P.sub.hop and SRS hopping bandwidth, B.sub.hop). The network node may further receive the SRS signals transmitted by the UE. Supported by US62544244 [0068-0069]),
wherein the frequency bandwidth in which the UE is capable of performing the SRS frequency hopping corresponds to a partial band ([0053] In a first embodiment, where the SRS hopping is enabled within a single time resource (e.g. slot), the network node determines the UE configured bandwidth (BW.sub.UE,config) and based on this, determines the suitable SRS hopping pattern with a suitable SRS hopping bandwidth (BW.sub.hop) such that (BW.sub.hop)≤(BW.sub.UE,config)  and configures the UE with the determined SRS hopping pattern. See Fig. 12 for BW.sub.hop within the UE configured bandwidth (a bandwidth part BWP in available UL bandwidth). Supported by US62544244 Fig. 12, [0044-0047, 0063-0069]), and
wherein the SRS is transmitted with intra-slot hopping only within a specific range subband within the BWP ([0048] when a UE transmits multiple SRS within the same time resource (e.g., slot), then the UE is configured with a SRS hopping pattern (including SRS hopping bandwidth) based on at least the UE configured bandwidth (SRS is transmitted with intra-slot hopping based on UE configured bandwidth). [0096] The UE also adapts its SRS hopping bandwidth based on its own bandwidth capability, as shown in FIG. 14, the UE adjusts the SRS hopping bandwidth, thus adopting an adapted SRS hopping bandwidth configuration, denoted as (BW.sub.hop)′. [0097] The adapted SRS hopping BW (BW.sub.hop)′ is such that it (i.e., BW.sub.hop)′, does not exceed the UE BW capability. Similarly, the UE may adapt the UE configured bandwidth such that (BW.sub.hop)≤(BW.sub.UE,config)′. The UE then transmits SRS signals using the adapted SRS hopping pattern. [0099] The UE is configured with two or more BWPs within the same cell BW. The UE configured BW (BW.sub.UE,config) in this case comprises the total BW spanning all the configured BWPs of the UE. In this example, assume that the SRS hopping BW (BW.sub.hop) of the configured SRS hopping pattern is also equal to the total BW spanning all the configured BWPs of the UE, i.e., the BW.sub.UE,config. Further, assume that at least one of the BWPs is subsequently deconfigured. the UE configured BW (BW.sub.UE,config) will become smaller than the SRS hopping BW (BW.sub.hop). the UE compares the updated UE configured BW (BW.sub.UE,config) to the SRS hopping BW (BW.sub.hop), and adapts the SRS hopping BW. Supported by [0059, 0064, 0065, 0067, 0068 1st bullet, 0079, 0080]).
RAHMAN is silent about wherein a bandwidth part (BWP) including multiple partial bands is configured for the UE, wherein the frequency bandwidth in which the UE is capable of performing the SRS frequency hopping corresponds to a partial band among the multiple partial bands, and wherein the first information includes information on bandwidth configuration parameters indicating the specific range subband.
In an analogous art, HUAWEI teaches wherein the first information includes information on bandwidth configuration parameters indicating the specific range subband (Page 7, Figure 4, Figure 5, Para 1 Bullet: UE only transmit SRS for each hop on SRS transmission bandwidth configured by gNB. gNB can configure SRS transmission bandwidth for each hop is a quantized fractional number of SRS hopping bandwidth, e.g. ½, ¼ etc.  An illustration for this scheme can be found in following figure 5). 
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SRS transmission in configured BWP of HUAWEI to the hopping bandwidth of UE configured bandwidth of RAHMAN in order to take the advantage of a method for multiplexing SRS transmissions including SRS mapping and hopping from different UEs with different numerologies for low design complexity (HUAWEI: Page 5 Observation 2).
RAHMAN and HUAWEI are silent about wherein a bandwidth part (BWP) including multiple partial bands is configured for the UE, wherein the frequency bandwidth in which the UE is capable of performing the SRS frequency hopping corresponds to a partial band among the multiple partial bands.
In an analogous art, HUAWEI-71 teaches wherein a bandwidth part (BWP) including multiple partial bands is configured for the UE (Page 2 Para 4: Each configuration value of srs-BandwidthConfig corresponds to a tree-like SRS bandwidth sets with certain sounding region. (Page 3 Para 3) sounding region will be determined according to the bandwidth of UE’s active UL/DL BWP. Appropriate tree-like SRS bandwidths sets (multiple partial bands) should be designed to sound the entire bandwidth of each possible BWP. (Page 3, Proposal 2) NR should support tree-like SRS bandwidth set                         
                            
                                
                                    C
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     with                         
                            
                                
                                    m
                                
                                
                                    S
                                    R
                                    S
                                    ,
                                    0
                                
                            
                        
                     which is                         
                            
                                
                                    N
                                    /
                                    4
                                
                            
                            ×
                            4
                        
                     RB where N is the transmission bandwidth of a BWP (including NR channel bandwidth) (BWP including multiple partial bands)),
wherein the frequency bandwidth in which the UE is capable of performing the SRS frequency hopping corresponds to a partial band among the multiple partial bands (Page 2 Para 4: Each configuration value of srs-BandwidthConfig corresponds to a tree-like SRS bandwidth sets with certain sounding region (SRS within partial bands). (Page 3 Line 1) 3) Reduced signaling by frequency hopping enabled by tree-like partial SRS bandwidth set (SRS hopping within partial bands). (Page 3 Para 3) sounding region will be determined according to the bandwidth of UE’s active UL/DL BWP. Appropriate tree-like SRS bandwidths sets (multiple partial bands) should be designed to sound (perform SRS)  the entire bandwidth of each possible BWP (indicating performing the SRS frequency hopping corresponds to a partial band among the multiple partial bands included in a BWP)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of HUAWEI-71 to the SRS hopping bandwidth within UE configured bandwidth of RAHMAN and HUAWEI in order to take the advantage of a method for channel information with higher quality for power limited UEs, increased multiplexing capacity and reduced signalling (HUAWEI-71: Page 2 Para 5, Page 3 Para 1).
 
Regarding claim 2, RAHMAN teaches wherein the first and second information are determined by the UE capability information ([0053] In a first embodiment, where the SRS hopping is enabled within a single time resource (e.g. slot), the network node determines the UE configured bandwidth (BW.sub.UE,config) and based on this, determines the suitable SRS hopping pattern with a suitable SRS hopping bandwidth (BW.sub.hop) (first information on an SRS bandwidth configuration) such that (BW.sub.hop)≤(BW.sub.UE,config)  and configures the UE with the determined SRS hopping pattern. See also Fig. 12, [0077-0080] The network node also determines the SRS hopping bandwidth (first information) and pattern (second information) based on UE configured bandwidth (UE capability information),  hopping pattern will include hopping instances within the transmission slot, i.e. in between the OFDM symbols, as shown in FIG. 12 (second information on an SRS frequency start position for the SRS transmission)).  

Regarding claim 3, RAHMAN teaches receiving, from the BS, third information on whether the UE operates in a mode of transmitting the SRS by performing frequency hopping at a frequency bandwidth level capable of the SRS frequency hopping within the BWP, wherein the SRS is transmitted further based on the third information ([0053] In a first embodiment, where the SRS hopping is enabled within a single time resource (e.g. slot), the network node determines the UE configured bandwidth (BW.sub.UE,config) and based on this, determines the suitable SRS hopping pattern with a suitable SRS hopping bandwidth (BW.sub.hop) such that (BW.sub.hop)≤(BW.sub.UE,config) and configures the UE (a third information) with the determined SRS hopping pattern. [0099] the UE is configured (another third information) with two or more BWPs within the same cell BW. The UE configured BW (BW.sub.UE,config) in this case comprises the total BW spanning all the configured BWPs of the UE. Assume the network node then deconfigures BWP1 (DCI command sent by the network node to the UE, another third information). Per the third embodiment, the UE reduces BW.sub.hop to 10 MHz to satisfy the condition of the third embodiment, namely (BW.sub.hop)≤(BW.sub.UE,config)′ (an implied third information based on the received DCI command from the network node). The UE may further inform the network node that it adapted the BW.sub.hop from 20 MHz to (BW.sub.hop)′=10 MHz due to the change in BW.sub.UE,config from 20 MHz to 10 MHz caused by the deconfiguration of at least one BWP.  As such, whenever one or more BWPs are configured, reconfigured, or deconfigured, the UE adapts the BW.sub.UE,config to span the remaining BWPs, and then checks the relation between BW.sub.hop and the adapted BW.sub.UE,config, and then adapts BW.sub.hop if necessary to make sure the SRS hopping bandwidth is less than or equal to the UE configuration bandwidth (SRS frequency hopping corresponds to a partial frequency bandwidth within a bandwidth part (BWP) configured for the SRS transmission)).  

Regarding claim 4, RAHMAN teaches wherein the first information is determined by a number of SRS symbols configured in a predetermined slot ([0007] In NR, multiple SRS transmissions are allowed from UE within one resource block (e.g., time slot). For an X-port SRS resource spanning N adjacent OFDM symbols within the same slot, all X ports may be sounded in each of the N symbols but in a different portion of the band for each symbol. [0057] the SRS can be hopped over frequency range within the UE supported bandwidth, provides flexibility to the network node to adapt the SRS hopping bandwidth in accordance with the UE bandwidth capability and/or UE configured bandwidth. [0079] If BW.sub.UE,config≥BW.sub.hop, then hopping pattern will include hopping instances within the transmission slot, i.e. in between the OFDM symbols, as shown in FIG. 12. (implying that SRS BW, based on UE supported bandwidth, is determined by number of OFDM symbols used for SRS in a certain predetermined slot since the SRS are transmitted using different portion of the band for each symbol within the slot, e.g. see Fig. 6, when using UL Cell Bandwidth, or Fig. 12 when using partial UL Cell bandwidth)).  

Regarding claim 5, RAHMAN teaches receiving information on the BWP configured for the SRS transmission at the UE ([0099] the UE is configured with two or more BWPs within the same cell BW. The UE configured BW (BW.sub.UE,config) in this case comprises the total BW spanning all the configured BWPs of the UE. Assume the network node then deconfigures BWP1 (DCI command sent by the network node to the UE). Per the third embodiment, the UE reduces BW.sub.hop to 10 MHz to satisfy the condition of the third embodiment, namely (BW.sub.hop)≤(BW.sub.UE,config)′).

Regarding claim 6, RAHMAN teaches wherein the SRS frequency hopping is inter- slot hopping or intra-slot hopping ([0079] If BW.sub.UE,config≥BW.sub.hop, then hopping pattern will include hopping instances within the transmission slot, i.e. in between the OFDM symbols, as shown in FIG. 12. [0080] If BW.sub.UE,config<BW.sub.hop, then hopping pattern will include hopping instances between the transmission slots, i.e. if one SRS transmission is done in one or more of the OFDM symbols in slot #1, then the next SRS transmission will be done in the next slot, which is slot #2, as shown in FIG. 13).

Regarding claim 7, RAHMAN teaches a method of receiving a sounding reference signal (SRS) by a base station (BS) (Fig. 9, [0049] the wireless network 10 includes at least two nodes 12, 14 in communication with each other. For example, node 12 may comprise a network node, e.g., a base station, in communication with a UE node 14. (Fig. 10, [0050]) method 100), the method comprising:
receiving, from a user equipment (UE), UE capability information including information on a frequency bandwidth in which the UE is capable of performing SRS frequency hopping (Fig. 10 block 110, [0050] method 100, according to one exemplary embodiment, of controlling a Sounding Reference Signal (SRS) configuration for SRS transmissions via one or more resource blocks by a first node 14 in a wireless network. The SRS configuration comprises a hopping pattern and a first bandwidth associated with the SRS transmissions. The method 100 comprises determining the first bandwidth associated with the SRS transmissions (block 110). [0053] In a first embodiment, where the SRS hopping is enabled within a single time resource (e.g. slot), the network node determines the UE configured bandwidth (BW.sub.UE,config) and based on this, determines the suitable SRS hopping pattern with a suitable SRS hopping bandwidth (BW.sub.hop) such that (BW.sub.hop)≤(BW.sub.UE,config) and configures the UE with the determined SRS hopping pattern. [0070] In the first embodiment, network node determines the UE configured bandwidth. The UE configured bandwidth is used by the UE for performing one or more operations. [0072] The information about the UE configured bandwidth is obtained by the network node based on one or more of the following means: [0074] By receiving information from the UE (transmitting, to a base station (BS), UE capability information indicating frequency bandwidth, SRS frequency hopping, implicit). Supported by US62544244 Fig. 10, [0044-0047, 0063-0069]);
configuring first information on an SRS bandwidth configuration and second information on an SRS frequency start position for the SRS transmission based on the UE capability information (Fig. 10 block 140, [0050] an exemplary first bandwidth comprises the SRS hopping bandwidth (BW.sub.hop) (first information on an SRS bandwidth configuration) and an exemplary second bandwidth comprises the configuration bandwidth of the first node 14, e.g., the UE configuration bandwidth (BW.sub.UE,config) when the first node 14 comprises a UE. The method further comprises determining the SRS configuration for the first node 14 responsive to the first and second bandwidths (block 130), and configuring the first node 14 according to the determined SRS configuration to control SRS transmissions by the first node 14 (block 140). [0053] In a first embodiment, where the SRS hopping is enabled within a single time resource (e.g. slot), the network node determines the UE configured bandwidth (BW.sub.UE,config) and based on this, determines the suitable SRS hopping pattern with a suitable SRS hopping bandwidth (BW.sub.hop) (first information on an SRS bandwidth configuration) such that (BW.sub.hop)≤(BW.sub.UE,config)  and configures the UE with the determined SRS hopping pattern. See also Fig. 12, [0077-0080] The network node also determines the SRS hopping bandwidth (first information) and pattern (second information) based on UE configured bandwidth, hopping pattern will include hopping instances within the transmission slot, i.e. in between the OFDM symbols, as shown in FIG. 12 (second information comprising SRS hopping pattern and frequency starting symbol within the slot or on an SRS frequency start position for the SRS transmission). Supported by US62544244 Fig. 10, Fig. 12, [0044-0047, 0063-0069]);
transmitting, to the UE, the first and second information (Fig. 10 block 140, [0050] an exemplary first bandwidth comprises the SRS hopping bandwidth (BW.sub.hop) (first information on an SRS bandwidth configuration) and an exemplary second bandwidth comprises the configuration bandwidth of the first node 14, e.g., the UE configuration bandwidth (BW.sub.UE,config) when the first node 14 comprises a UE. The method further comprises determining the SRS configuration for the first node 14 responsive to the first and second bandwidths (block 130), and configuring the first node 14 according to the determined SRS configuration to control SRS transmissions by the first node 14 (block 140). Supported by US62544244 Fig. 10, [0044-0047, 0063-0069]); and
receiving, from the UE, the SRS based on the first and second information ([0081] the network node configures the UE (or another network node) to transmit the SRS signals with the determined SRS configurations (i.e., SRS hopping pattern, P.sub.hop and SRS hopping bandwidth, B.sub.hop). The network node may further receive the SRS signals transmitted by the UE. Supported by US62544244 [0068-0069]),
wherein the frequency bandwidth in which the UE is capable of performing the SRS frequency hopping corresponds to a partial band ([0053] In a first embodiment, where the SRS hopping is enabled within a single time resource (e.g. slot), the network node determines the UE configured bandwidth (BW.sub.UE,config) and based on this, determines the suitable SRS hopping pattern with a suitable SRS hopping bandwidth (BW.sub.hop) such that (BW.sub.hop)≤(BW.sub.UE,config)  and configures the UE with the determined SRS hopping pattern. See Fig. 12 for BW.sub.hop within the UE configured bandwidth (a bandwidth part BWP in available UL bandwidth). Supported by US62544244 Fig. 12, [0044-0047, 0063-0069]), and
wherein the SRS is transmitted with intra-slot hopping only within a specific range subband within the BWP ([0048] when a UE transmits multiple SRS within the same time resource (e.g., slot), then the UE is configured with a SRS hopping pattern (including SRS hopping bandwidth) based on at least the UE configured bandwidth (SRS is transmitted with intra-slot hopping based on UE configured bandwidth). [0096] The UE also adapts its SRS hopping bandwidth based on its own bandwidth capability, as shown in FIG. 14, the UE adjusts the SRS hopping bandwidth, thus adopting an adapted SRS hopping bandwidth configuration, denoted as (BW.sub.hop)′. [0097] The adapted SRS hopping BW (BW.sub.hop)′ is such that it (i.e., BW.sub.hop)′, does not exceed the UE BW capability. Similarly, the UE may adapt the UE configured bandwidth such that (BW.sub.hop)≤(BW.sub.UE,config)′. The UE then transmits SRS signals using the adapted SRS hopping pattern. [0099] The UE is configured with two or more BWPs within the same cell BW. The UE configured BW (BW.sub.UE,config) in this case comprises the total BW spanning all the configured BWPs of the UE. In this example, assume that the SRS hopping BW (BW.sub.hop) of the configured SRS hopping pattern is also equal to the total BW spanning all the configured BWPs of the UE, i.e., the BW.sub.UE,config. Further, assume that at least one of the BWPs is subsequently deconfigured. the UE configured BW (BW.sub.UE,config) will become smaller than the SRS hopping BW (BW.sub.hop). the UE compares the updated UE configured BW (BW.sub.UE,config) to the SRS hopping BW (BW.sub.hop), and adapts the SRS hopping BW. Supported by [0059, 0064, 0065, 0067, 0068 1st bullet, 0079, 0080]).
RAHMAN is silent about wherein a bandwidth part (BWP) including multiple partial bands is configured for the UE, wherein the frequency bandwidth in which the UE is capable of performing the SRS frequency hopping corresponds to a partial band among the multiple partial bands, and wherein the first information includes information on bandwidth configuration parameters indicating the specific range subband.
In an analogous art, HUAWEI teaches wherein the first information includes information on bandwidth configuration parameters indicating the specific range subband (Page 7, Figure 4, Figure 5, Para 1 Bullet: UE only transmit SRS for each hop on SRS transmission bandwidth configured by gNB. gNB can configure SRS transmission bandwidth for each hop is a quantized fractional number of SRS hopping bandwidth, e.g. ½, ¼ etc.  An illustration for this scheme can be found in following figure 5). 
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SRS transmission in configured BWP of HUAWEI to the hopping bandwidth of UE configured bandwidth of RAHMAN in order to take the advantage of a method for multiplexing SRS transmissions including SRS mapping and hopping from different UEs with different numerologies for low design complexity (HUAWEI: Page 5 Observation 2).
RAHMAN and HUAWEI are silent about wherein a bandwidth part (BWP) including multiple partial bands is configured for the UE, wherein the frequency bandwidth in which the UE is capable of performing the SRS frequency hopping corresponds to a partial band among the multiple partial bands.
In an analogous art, HUAWEI-71 teaches wherein a bandwidth part (BWP) including multiple partial bands is configured for the UE (Page 2 Para 4: Each configuration value of srs-BandwidthConfig corresponds to a tree-like SRS bandwidth sets with certain sounding region. (Page 3 Para 3) sounding region will be determined according to the bandwidth of UE’s active UL/DL BWP. Appropriate tree-like SRS bandwidths sets (multiple partial bands) should be designed to sound the entire bandwidth of each possible BWP. (Page 3, Proposal 2) NR should support tree-like SRS bandwidth set                         
                            
                                
                                    C
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     with                         
                            
                                
                                    m
                                
                                
                                    S
                                    R
                                    S
                                    ,
                                    0
                                
                            
                        
                     which is                         
                            
                                
                                    N
                                    /
                                    4
                                
                            
                            ×
                            4
                        
                     RB where N is the transmission bandwidth of a BWP (including NR channel bandwidth) (BWP including multiple partial bands)),
wherein the frequency bandwidth in which the UE is capable of performing the SRS frequency hopping corresponds to a partial band among the multiple partial bands (Page 2 Para 4: Each configuration value of srs-BandwidthConfig corresponds to a tree-like SRS bandwidth sets with certain sounding region (SRS within partial bands). (Page 3 Line 1) 3) Reduced signaling by frequency hopping enabled by tree-like partial SRS bandwidth set (SRS hopping within partial bands). (Page 3 Para 3) sounding region will be determined according to the bandwidth of UE’s active UL/DL BWP. Appropriate tree-like SRS bandwidths sets (multiple partial bands) should be designed to sound (perform SRS)  the entire bandwidth of each possible BWP (indicating performing the SRS frequency hopping corresponds to a partial band among the multiple partial bands included in a BWP)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of HUAWEI-71 to the SRS hopping bandwidth within UE configured bandwidth of RAHMAN and HUAWEI in order to take the advantage of a method for channel information with higher quality for power limited UEs, increased multiplexing capacity and reduced signalling (HUAWEI-71: Page 2 Para 5, Page 3 Para 1).


Regarding claim 8, is interpreted and rejected same as claim 3.
Regarding claim 9, is interpreted and rejected same as claim 4.
Regarding claim 10, is interpreted and rejected same as claim 5.

Regarding claim 11, RAHMAN teaches a user equipment (UE) for transmitting a sounding reference signal (SRS) (Fig. 9, [0049] the wireless network 10 includes at least two nodes 12, 14 in communication with each other. For example, node 12 may comprise a network node, e.g., a base station, in communication with a UE node 14. [0050] FIG. 10 shows a method 100, according to one exemplary embodiment, of controlling a Sounding Reference Signal (SRS) configuration for SRS transmissions via one or more resource blocks by a first node 14 (UE) in a wireless network), the UE comprising:
a transmitter configured to transmit (Fig. 9, UE node 14, Fig. 11 Node 200 COMM CIRCUITS 230, [0049] Fig. 9, node 12, 14, either of which is generally referred to herein as node 200 (FIG. 11). [0051] communication circuits 230 operatively connected to the processing circuit(s) 210 and configured to transmit/receive signals. Supported by US62544244 Fig. 11, [0045]), to a base station (BS) (Fig. 9 Network node 12), UE capability information including information on a frequency bandwidth in which the UE is capable of performing SRS frequency hopping (Fig. 10 block 110, [0050] method 100, according to one exemplary embodiment, of controlling a Sounding Reference Signal (SRS) configuration for SRS transmissions via one or more resource blocks by a first node 14 in a wireless network. The SRS configuration comprises a hopping pattern and a first bandwidth associated with the SRS transmissions. The method 100 comprises determining the first bandwidth associated with the SRS transmissions (block 110). [0053] In a first embodiment, where the SRS hopping is enabled within a single time resource (e.g. slot), the network node determines the UE configured bandwidth (BW.sub.UE,config) and based on this, determines the suitable SRS hopping pattern with a suitable SRS hopping bandwidth (BW.sub.hop) such that (BW.sub.hop)≤(BW.sub.UE,config) and configures the UE with the determined SRS hopping pattern. [0070] In the first embodiment, network node determines the UE configured bandwidth. The UE configured bandwidth is used by the UE for performing one or more operations. [0072] The information about the UE configured bandwidth is obtained by the network node based on one or more of the following means: [0074] By receiving information from the UE (transmitting, to a base station (BS), UE capability information indicating frequency bandwidth, SRS frequency hopping, implicit). Supported by US62544244 Fig. 10, [0044-0047, 0063-0069]); 
a receiver configured (Fig. 9, UE node 14, Fig. 11 Node 200 COMM CIRCUITS 230, [0049] Fig. 9, node 12, 14, either of which is generally referred to herein as node 200 (FIG. 11). [0051] communication circuits 230 operatively connected to the processing circuit(s) 210 and configured to transmit/receive signals. Supported by US62544244 Fig. 11, [0045]) to receive, from the BS, first information on an SRS bandwidth configuration and second information on an SRS frequency start position for the SRS transmission (Fig. 10 block 140, [0050] an exemplary first bandwidth comprises the SRS hopping bandwidth (BW.sub.hop) (first information on an SRS bandwidth configuration) and an exemplary second bandwidth comprises the configuration bandwidth of the first node 14, e.g., the UE configuration bandwidth (BW.sub.UE,config) when the first node 14 comprises a UE. The method further comprises determining the SRS configuration for the first node 14 responsive to the first and second bandwidths (block 130), and configuring the first node 14 according to the determined SRS configuration to control SRS transmissions by the first node 14 (block 140). [0053] In a first embodiment, where the SRS hopping is enabled within a single time resource (e.g. slot), the network node determines the UE configured bandwidth (BW.sub.UE,config) and based on this, determines the suitable SRS hopping pattern with a suitable SRS hopping bandwidth (BW.sub.hop) (first information on an SRS bandwidth configuration) such that (BW.sub.hop)≤(BW.sub.UE,config)  and configures the UE with the determined SRS hopping pattern. See also Fig. 12, [0077-0080] The network node also determines the SRS hopping bandwidth (first information) and pattern (second information) based on UE configured bandwidth, hopping pattern will include hopping instances within the transmission slot, i.e. in between the OFDM symbols, as shown in FIG. 12 (second information comprising SRS hopping pattern and starting symbol within the slot or on an SRS frequency start position for the SRS transmission). Supported by US62544244 Fig. 10, Fig. 12, [0044-0047, 0063-0069]); and
a processor (Fig. 11 Node 200 Processing CIRCUIT(S) 210. Supported by US62544244 Fig. 11, [0045]) configured to control the transmitter to transmit, to the BS, the SRS based on the first and second information ([0081] the network node configures the UE (or another network node) to transmit the SRS signals with the determined SRS configurations (i.e., SRS hopping pattern, P.sub.hop and SRS hopping bandwidth, B.sub.hop). The network node may further receive the SRS signals transmitted by the UE. Supported by US62544244 [0068-0069]),
wherein the frequency bandwidth in which the UE is capable of performing the SRS frequency hopping corresponds to a partial band ([0053] In a first embodiment, where the SRS hopping is enabled within a single time resource (e.g. slot), the network node determines the UE configured bandwidth (BW.sub.UE,config) and based on this, determines the suitable SRS hopping pattern with a suitable SRS hopping bandwidth (BW.sub.hop) such that (BW.sub.hop)≤(BW.sub.UE,config)  and configures the UE with the determined SRS hopping pattern. See Fig. 12 for BW.sub.hop within the UE configured bandwidth (a bandwidth part BWP in available UL bandwidth). Supported by US62544244 Fig. 12, [0044-0047, 0063-0069]), and
wherein the frequency bandwidth in which the UE is capable of performing the SRS frequency hopping corresponds to a band among the multiple partial bands ([0053] In a first embodiment, where the SRS hopping is enabled within a single time resource (e.g. slot), the network node determines the UE configured bandwidth (BW.sub.UE,config) and based on this, determines the suitable SRS hopping pattern with a suitable SRS hopping bandwidth (BW.sub.hop) such that (BW.sub.hop)≤(BW.sub.UE,config)  and configures the UE with the determined SRS hopping pattern. See Fig. 12 for BW.sub.hop within the UE configured bandwidth (a bandwidth part BWP in available UL bandwidth). Supported by US62544244 Fig. 12, [0044-0047, 0063-0069]), and
wherein the SRS is transmitted with intra-slot hopping only within a specific range subband within the BWP ([0048] when a UE transmits multiple SRS within the same time resource (e.g., slot), then the UE is configured with a SRS hopping pattern (including SRS hopping bandwidth) based on at least the UE configured bandwidth (SRS is transmitted with intra-slot hopping based on UE configured bandwidth). [0096] The UE also adapts its SRS hopping bandwidth based on its own bandwidth capability, as shown in FIG. 14, the UE adjusts the SRS hopping bandwidth, thus adopting an adapted SRS hopping bandwidth configuration, denoted as (BW.sub.hop)′. [0097] The adapted SRS hopping BW (BW.sub.hop)′ is such that it (i.e., BW.sub.hop)′, does not exceed the UE BW capability. Similarly, the UE may adapt the UE configured bandwidth such that (BW.sub.hop)≤(BW.sub.UE,config)′. The UE then transmits SRS signals using the adapted SRS hopping pattern. [0099] The UE is configured with two or more BWPs within the same cell BW. The UE configured BW (BW.sub.UE,config) in this case comprises the total BW spanning all the configured BWPs of the UE. In this example, assume that the SRS hopping BW (BW.sub.hop) of the configured SRS hopping pattern is also equal to the total BW spanning all the configured BWPs of the UE, i.e., the BW.sub.UE,config. Further, assume that at least one of the BWPs is subsequently deconfigured. the UE configured BW (BW.sub.UE,config) will become smaller than the SRS hopping BW (BW.sub.hop). the UE compares the updated UE configured BW (BW.sub.UE,config) to the SRS hopping BW (BW.sub.hop), and adapts the SRS hopping BW. Supported by [0059, 0064, 0065, 0067, 0068 1st bullet, 0079, 0080]).
RAHMAN is silent about wherein a bandwidth part (BWP) including multiple partial bands is configured for the UE, wherein the frequency bandwidth in which the UE is capable of performing the SRS frequency hopping corresponds to a band among the multiple partial bands, and wherein the first information includes information on bandwidth configuration parameters indicating the specific range subband.
In an analogous art, HUAWEI teaches wherein the first information includes information on bandwidth configuration parameters indicating the specific range subband (Page 7, Figure 4, Figure 5, Para 1 Bullet: UE only transmit SRS for each hop on SRS transmission bandwidth configured by gNB. gNB can configure SRS transmission bandwidth for each hop is a quantized fractional number of SRS hopping bandwidth, e.g. ½, ¼ etc.  An illustration for this scheme can be found in following figure 5). 
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SRS transmission in configured BWP of HUAWEI to the hopping bandwidth of UE configured bandwidth of RAHMAN in order to take the advantage of a method for multiplexing SRS transmissions including SRS mapping and hopping from different UEs with different numerologies for low design complexity (HUAWEI: Page 5 Observation 2).
RAHMAN and HUAWEI are silent about wherein a bandwidth part (BWP) including multiple partial bands is configured for the UE, wherein the frequency bandwidth in which the UE is capable of performing the SRS frequency hopping corresponds to a partial band among the multiple partial bands.
In an analogous art, HUAWEI-71 teaches wherein a bandwidth part (BWP) including multiple partial bands is configured for the UE (Page 2 Para 4: Each configuration value of srs-BandwidthConfig corresponds to a tree-like SRS bandwidth sets with certain sounding region. (Page 3 Para 3) sounding region will be determined according to the bandwidth of UE’s active UL/DL BWP. Appropriate tree-like SRS bandwidths sets (multiple partial bands) should be designed to sound the entire bandwidth of each possible BWP. (Page 3, Proposal 2) NR should support tree-like SRS bandwidth set                         
                            
                                
                                    C
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     with                         
                            
                                
                                    m
                                
                                
                                    S
                                    R
                                    S
                                    ,
                                    0
                                
                            
                        
                     which is                         
                            
                                
                                    N
                                    /
                                    4
                                
                            
                            ×
                            4
                        
                     RB where N is the transmission bandwidth of a BWP (including NR channel bandwidth) (BWP including multiple partial bands)),
wherein the frequency bandwidth in which the UE is capable of performing the SRS frequency hopping corresponds to a band among the multiple partial bands (Page 2 Para 4: Each configuration value of srs-BandwidthConfig corresponds to a tree-like SRS bandwidth sets with certain sounding region (SRS within partial bands). (Page 3 Line 1) 3) Reduced signaling by frequency hopping enabled by tree-like partial SRS bandwidth set (SRS hopping within partial bands). (Page 3 Para 3) sounding region will be determined according to the bandwidth of UE’s active UL/DL BWP. Appropriate tree-like SRS bandwidths sets (multiple partial bands) should be designed to sound (perform SRS)  the entire bandwidth of each possible BWP (indicating performing the SRS frequency hopping corresponds to a partial band among the multiple partial bands included in a BWP)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of HUAWEI-71 to the SRS hopping bandwidth within UE configured bandwidth of RAHMAN and HUAWEI in order to take the advantage of a method for channel information with higher quality for power limited UEs, increased multiplexing capacity and reduced signalling (HUAWEI-71: Page 2 Para 5, Page 3 Para 1).


Regarding claim 12, is interpreted and rejected same as claim 3.
Regarding claim 13, is interpreted and rejected same as claim 5.

Regarding claim 14, RAHMAN teaches a base station (BS) for receiving a sounding reference signal (SRS) (Fig. 9, [0049] the wireless network 10 includes at least two nodes 12, 14 in communication with each other. For example, node 12 may comprise a network node, e.g., a base station, in communication with a UE node 14. [0050] FIG. 10 shows a method 100, according to one exemplary embodiment, of controlling a Sounding Reference Signal (SRS) configuration for SRS transmissions via one or more resource blocks by a first node 14 (UE) in a wireless network), the BS comprising:
a receiver configured (Fig. 9, Network Node 12, Fig. 11 Node 200 COMM CIRCUITS 230, [0049] Fig. 9, node 12, 14, either of which is generally referred to herein as node 200 (FIG. 11). [0051] communication circuits 230 operatively connected to the processing circuit(s) 210 and configured to transmit/receive signals. Supported by US62544244 Fig. 11, [0045]) to receive, from a user equipment (UE), UE capability information including information on a frequency bandwidth in which the UE is capable of performing SRS frequency hopping (Fig. 10 block 110, [0050] method 100, according to one exemplary embodiment, of controlling a Sounding Reference Signal (SRS) configuration for SRS transmissions via one or more resource blocks by a first node 14 in a wireless network. The SRS configuration comprises a hopping pattern and a first bandwidth associated with the SRS transmissions. The method 100 comprises determining the first bandwidth associated with the SRS transmissions (block 110). [0053] In a first embodiment, where the SRS hopping is enabled within a single time resource (e.g. slot), the network node determines the UE configured bandwidth (BW.sub.UE,config) and based on this, determines the suitable SRS hopping pattern with a suitable SRS hopping bandwidth (BW.sub.hop) such that (BW.sub.hop)≤(BW.sub.UE,config) and configures the UE with the determined SRS hopping pattern. [0070] In the first embodiment, network node determines the UE configured bandwidth. The UE configured bandwidth is used by the UE for performing one or more operations. [0072] The information about the UE configured bandwidth is obtained by the network node based on one or more of the following means: [0074] By receiving information from the UE (transmitting, to a base station (BS), UE capability information indicating frequency bandwidth, SRS frequency hopping, implicit). Supported by US62544244 Fig. 10, [0044-0047, 0063-0069]);
a processor configured (Fig. 11 Node 200 Processing CIRCUIT(S) 210. Supported by US62544244 Fig. 11, [0045]) to configure first information on an SRS bandwidth configuration and second information on an SRS frequency start position for the SRS transmission based on the UE capability information (Fig. 10 block 140, [0050] an exemplary first bandwidth comprises the SRS hopping bandwidth (BW.sub.hop) (first information on an SRS bandwidth configuration) and an exemplary second bandwidth comprises the configuration bandwidth of the first node 14, e.g., the UE configuration bandwidth (BW.sub.UE,config) when the first node 14 comprises a UE. The method further comprises determining the SRS configuration for the first node 14 responsive to the first and second bandwidths (block 130), and configuring the first node 14 according to the determined SRS configuration to control SRS transmissions by the first node 14 (block 140). [0053] In a first embodiment, where the SRS hopping is enabled within a single time resource (e.g. slot), the network node determines the UE configured bandwidth (BW.sub.UE,config) and based on this, determines the suitable SRS hopping pattern with a suitable SRS hopping bandwidth (BW.sub.hop) (first information on an SRS bandwidth configuration) such that (BW.sub.hop)≤(BW.sub.UE,config)  and configures the UE with the determined SRS hopping pattern. See also Fig. 12, [0077-0080] The network node also determines the SRS hopping bandwidth (first information) and pattern (second information) based on UE configured bandwidth, hopping pattern will include hopping instances within the transmission slot, i.e. in between the OFDM symbols, as shown in FIG. 12 (second information comprising SRS hopping pattern and starting symbol within the slot or on an SRS frequency start position for the SRS transmission). Supported by US62544244 Fig. 10, Fig. 12, [0044-0047, 0063-0069]); and
a transmitter configured (Fig. 9, Network Node 12, Fig. 11 Node 200 COMM CIRCUITS 230, [0051] communication circuits 230 operatively connected to the processing circuit(s) 210 and configured to transmit/receive signals. Supported by US62544244 Fig. 11, [0045]) to transmit, to the UE, the first and second information (Fig. 10 block 140, [0050] an exemplary first bandwidth comprises the SRS hopping bandwidth (BW.sub.hop) (first information on an SRS bandwidth configuration) and an exemplary second bandwidth comprises the configuration bandwidth of the first node 14, e.g., the UE configuration bandwidth (BW.sub.UE,config) when the first node 14 comprises a UE. The method further comprises determining the SRS configuration for the first node 14 responsive to the first and second bandwidths (block 130), and configuring the first node 14 according to the determined SRS configuration to control SRS transmissions by the first node 14 (block 140). Supported by US62544244 Fig. 10, [0044-0047, 0063-0069]), 
wherein the processor is configured to control the receiver to receive, from the UE, the SRS based on the first and second information ([0081] the network node configures the UE (or another network node) to transmit the SRS signals with the determined SRS configurations (i.e., SRS hopping pattern, P.sub.hop and SRS hopping bandwidth, B.sub.hop). The network node may further receive the SRS signals transmitted by the UE. Supported by US62544244 [0068-0069]), and
wherein the frequency bandwidth in which the UE is capable of performing the SRS frequency hopping corresponds to a partial band ([0053] In a first embodiment, where the SRS hopping is enabled within a single time resource (e.g. slot), the network node determines the UE configured bandwidth (BW.sub.UE,config) and based on this, determines the suitable SRS hopping pattern with a suitable SRS hopping bandwidth (BW.sub.hop) such that (BW.sub.hop)≤(BW.sub.UE,config)  and configures the UE with the determined SRS hopping pattern. See Fig. 12 for BW.sub.hop within the UE configured bandwidth (a bandwidth part BWP in available UL bandwidth). Supported by US62544244 Fig. 12, [0044-0047, 0063-0069]), and
wherein the SRS is transmitted with intra-slot hopping only within a specific range subband within the BWP ([0048] when a UE transmits multiple SRS within the same time resource (e.g., slot), then the UE is configured with a SRS hopping pattern (including SRS hopping bandwidth) based on at least the UE configured bandwidth (SRS is transmitted with intra-slot hopping based on UE configured bandwidth). [0096] The UE also adapts its SRS hopping bandwidth based on its own bandwidth capability, as shown in FIG. 14, the UE adjusts the SRS hopping bandwidth, thus adopting an adapted SRS hopping bandwidth configuration, denoted as (BW.sub.hop)′. [0097] The adapted SRS hopping BW (BW.sub.hop)′ is such that it (i.e., BW.sub.hop)′, does not exceed the UE BW capability. Similarly, the UE may adapt the UE configured bandwidth such that (BW.sub.hop)≤(BW.sub.UE,config)′. The UE then transmits SRS signals using the adapted SRS hopping pattern. [0099] The UE is configured with two or more BWPs within the same cell BW. The UE configured BW (BW.sub.UE,config) in this case comprises the total BW spanning all the configured BWPs of the UE. In this example, assume that the SRS hopping BW (BW.sub.hop) of the configured SRS hopping pattern is also equal to the total BW spanning all the configured BWPs of the UE, i.e., the BW.sub.UE,config. Further, assume that at least one of the BWPs is subsequently deconfigured. the UE configured BW (BW.sub.UE,config) will become smaller than the SRS hopping BW (BW.sub.hop). the UE compares the updated UE configured BW (BW.sub.UE,config) to the SRS hopping BW (BW.sub.hop), and adapts the SRS hopping BW. Supported by [0059, 0064, 0065, 0067, 0068 1st bullet, 0079, 0080]).
RAHMAN is silent about wherein a bandwidth part (BWP) including multiple partial bands is configured for the UE, wherein the frequency bandwidth in which the UE is capable of performing the SRS frequency hopping corresponds to a band among the multiple partial bands, and wherein the first information includes information on bandwidth configuration parameters indicating the specific range subband.
In an analogous art, HUAWEI teaches wherein the first information includes information on bandwidth configuration parameters indicating the specific range subband (Page 7, Figure 4, Figure 5, Para 1 Bullet: UE only transmit SRS for each hop on SRS transmission bandwidth configured by gNB. gNB can configure SRS transmission bandwidth for each hop is a quantized fractional number of SRS hopping bandwidth, e.g. ½, ¼ etc.  An illustration for this scheme can be found in following figure 5). 
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SRS transmission in configured BWP of HUAWEI to the hopping bandwidth of UE configured bandwidth of RAHMAN in order to take the advantage of a method for multiplexing SRS transmissions including SRS mapping and hopping from different UEs with different numerologies for low design complexity (HUAWEI: Page 5 Observation 2).
RAHMAN and HUAWEI are silent about wherein a bandwidth part (BWP) including multiple partial bands is configured for the UE, wherein the frequency bandwidth in which the UE is capable of performing the SRS frequency hopping corresponds to a partial band among the multiple partial bands.
In an analogous art, HUAWEI-71 teaches wherein a bandwidth part (BWP) including multiple partial bands is configured for the UE (
Page 2 Para 4: Each configuration value of srs-BandwidthConfig corresponds to a tree-like SRS bandwidth sets with certain sounding region. (Page 3 Para 3) sounding region will be determined according to the bandwidth of UE’s active UL/DL BWP. Appropriate tree-like SRS bandwidths sets (multiple partial bands) should be designed to sound the entire bandwidth of each possible BWP. (Page 3, Proposal 2) NR should support tree-like SRS bandwidth set                         
                            
                                
                                    C
                                
                                
                                    S
                                    R
                                    S
                                
                            
                        
                     with                         
                            
                                
                                    m
                                
                                
                                    S
                                    R
                                    S
                                    ,
                                    0
                                
                            
                        
                     which is                         
                            
                                
                                    N
                                    /
                                    4
                                
                            
                            ×
                            4
                        
                     RB where N is the transmission bandwidth of a BWP (including NR channel bandwidth) (BWP including multiple partial bands)),
wherein the frequency bandwidth in which the UE is capable of performing the SRS frequency hopping corresponds to a partial band among the multiple partial bands (Page 2 Para 4: Each configuration value of srs-BandwidthConfig corresponds to a tree-like SRS bandwidth sets with certain sounding region (SRS within partial bands). (Page 3 Line 1) 3) Reduced signaling by frequency hopping enabled by tree-like partial SRS bandwidth set (SRS hopping within partial bands). (Page 3 Para 3) sounding region will be determined according to the bandwidth of UE’s active UL/DL BWP. Appropriate tree-like SRS bandwidths sets (multiple partial bands) should be designed to sound (perform SRS)  the entire bandwidth of each possible BWP (indicating performing the SRS frequency hopping corresponds to a partial band among the multiple partial bands included in a BWP)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of HUAWEI-71 to the SRS hopping bandwidth within UE configured bandwidth of RAHMAN and HUAWEI in order to take the advantage of a method for channel information with higher quality for power limited UEs, increased multiplexing capacity and reduced signalling (HUAWEI-71: Page 2 Para 5, Page 3 Para 1).


Regarding claim 15, is interpreted and rejected same as claim 3.

Regarding claim 16, RAHMAN teaches wherein the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station or a network ([0059] a node could be user equipment (UE), which is a non-limiting term user equipment (UE) and it refers to any type of wireless device communicating with a network node and/or with another UE in a cellular or mobile communication system).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al. (WO 2011035627 A1), describing METHOD AND DEVICE FOR IMPLEMENTING ASYMMETRICAL BANDWIDTH SYSTEM
Kishiyama et al. (US 20110007778 A1), describing BASE STATION, USER DEVICE, AND COMMUNICATION CONTROL METHOD

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413